Luke, J.
1.' An indictment which charged that the defendant “ did unlawfully, feloniously, and with force and arms break and enter a certain railroad-car of the Central of Georgia Kailway Company, said car being designated as car A K L 49233, with, the intent to steal the goods, wares, and freight therein contained, and then and there, after having broken and entered the said railroad car as aforesaid, did wrongfully, feloniously, fraudulently, and privately take and carry away therefrom, with intent to steal the same, one case containing two boiled hams and of the value of $7.60, one box of smoked hog-meat, breakfast bacon, and of the value of $30.00, and of aggregate value of $37.60, the same being then and there the property of the said Central of Georgia Kailway Company, and being then and there in said railroad-car contained and stored,” was not subject to general demurrer, nor was it subject to the special demurrer, in which it was contended that the articles alleged to have been taken were not sufficiently described.
2. The evidence ampfy authorized, if indeed it did not demand, the conviction of the defendant.
*2863. The several grounds of the amendment to the motion for a new trial are wholly, without merit. It was not error for the court to overrule the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodmorth, J., concur.